IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,380



                   EX PARTE GEORGY F. MUSHNIKOV, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1038237 IN THE 177 TH DISTRICT COURT
                           FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to three years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his trial counsel rendered ineffective assistance for failing to

investigate and interview witnesses.

       The trial court has determined that trial counsel was ineffective and that such ineffective

representation prejudiced applicant. We agree. We find, therefore, that applicant is entitled to relief
                                                                                                2

from the judgment of conviction in Case No. 1038237 from the 177th Judicial District Court of

Harris County. Relief is granted. The judgment in Cause No. 1038237 in the 177th Judicial District

Court of Harris County is therefore set aside.



Delivered: July 30, 2010
Do Not Publish